  Case 19-31892-KRH              Doc 16      Filed 05/07/19 Entered 05/07/19 08:00:58                  Desc Main
                                             Document     Page 1 of 1
                                     United States Bankruptcy Court
                                       Eastern District of Virginia
                                            BBBBBBBBBBBBBBBB'LYLVLRQ
                                                Richmond

In re: Dustin Dodge Fender
                                                                 Case NumberBBBBBBBBBBBBBBBB
                                                                                   19-31892-KRH
                                                                      BBB
                                                                      Chapter 13
       Debtor(s)

                                         ORDER SETTING HEARING

TO:                      Dodge
          Debtor(s) Dustin  Fender 4071 Three Chopt Road Gum Spring, VA 23065

         Attorney for Debtor(s) William Harville 327 W. Main Street, #3 Charlottesville, VA 22903
          Trustee Carl M. Bates, P.O.
                                     Box 1819,
                                            Richmond, VA 23218
                                           
          United States Trustee 701 E. Broad    St., Suite 4304, Richmond, VA 23219

7KH&OHUNKDVGHWHUPLQHGWKDWWKHDERYHFDSWLRQHGGHEWRU V KDVKDYHIDLOHGWRFXUHFHUWDLQ
GHILFLHQF\ LHV LQWKLVFDVH7KHUHIRUHDKHDULQJZLOOEHKHOG

Date:         June 5, 2019
Time:         11:30 AM
Location: U. S. Bankruptcy Court, U. S. Courthouse, 701 E. Broad St., Room 5000, Richmond, VA 23219

7KHGHEWRU V VKDOODSSHDUDWWKHKHDULQJDQGH[SODLQZK\WKHEDQNUXSWF\FDVHVKRXOGQRWEH
GLVPLVVHGIRUIDLOXUHWRWLPHO\FXUHWKHIROORZLQJGHILFLHQF\ LHV DQGDQ\RWKHUGHILFLHQF\ LHV RU
FHUWLILFDWLRQVWKDWDFFUXHEHIRUHWKHKHDULQJ

Failure  to timely file Lists, Schedules and/or Statements
Failure to timely file Chapter 13 Plan



If the debtor(s) fails to appear at the hearing, the above-captioned case will be dismissed.

127,&(Even if the debtor(s) files the required document(s) or makes the required payment(s),
the debtor(s) must still attend the hearing to explain why he/she/they failed to do so timely.

127,&(,6)857+(5*,9(1WKDWDQRXWVWDQGLQJEDODQFHRIWKHILOLQJIHHLQWKHDPRXQWRI
BBBBBBBBBLVGXHDQGRZLQJWRWKH&OHUNRI&RXUWSD\DEOHDVIROORZV
     0.00

       GXHDQGSD\DEOHLPPHGLDWHO\
        
        BBBBBBBBRQBBBBBBBBBBBBBBBBBBBRQBBBBBBBBBBDQGBBBBBBBBRQBBBBBBBBB

'DWHGBBBBBBBBBBBBBBBBBBBBBBB
        May 7, 2019                              William C. Redden, Clerk
                                                   United States Bankruptcy Court

                                            By:BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                        /s/ James Cummings
                                                                  Deputy Clerk

                                                              127,&(2)-8'*0(172525'(5
                                                              (17(5('21'2&.(7BBBBBBBBBBBBBBBBBB
                                                                                 May 7, 2019       
>RVHWKUJOQYHU@
